Citation Nr: 1504595	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  06-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for asthma and aspergillosis associated with asthma, on a schedular basis.

2.  Entitlement to a disability rating in excess of 50 percent for asthma and aspergillosis associated with asthma, on an extraschedular basis.  

3.  Entitlement to a compensable disability rating for mitral and tricuspid valve thickening.  

4.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an earlier effective date for the grant of service connection for PTSD.  

6.  Entitlement to a total disability rating due to unemployability based on service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1990 to March 1991, and from November 1992 to November 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January and August 2006 and November 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2011 Travel Board hearing at the RO before a Veterans Law Judge who has since retired from the Board.  She also provided testimony before the undersigned Acting Veterans Law Judge at an October 2014 hearing at VA's central office in Washington, D.C.  Transcripts of both hearings are associated with the claims folder.

In January 2012, the Board remanded these claims for further development.  

The issues of entitlement to an increased disability rating on an extraschedular basis for asthma and aspergillosis, entitlement to an earlier effective date for the grant of service connection, entitlement to an initial disability rating in excess of 70 percent for PTSD, and entitlement to a TDIU and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's asthma and aspergillosis has manifested frequent asthma attacks that require less than monthly visits to a physician for exacerbations, intermittent treatment with steroid medication (less than three courses per year), and has not manifested persistent fever, weight loss, night sweats, massive hemoptysis, FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, or required the use of suppressive therapy.   

2.  Throughout the rating period on appeal, echocardiograms have revealed mitral and tricuspid valves that are normal in size and appearance, and mild mitral and tricuspid regurgitation that it attributable to age; the Veteran does not take medication for valvular heart disease, and ejection fraction has been 60 percent at worst.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess of 50 percent for asthma and aspergillosis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Codes 6602, 6838 (2014).

2.  The criteria for a compensable disability rating for mitral and tricuspid valve thickening have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7099-7000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The United States Court of Claims for Veterans' Appeals (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Schedular Increased Rating for Asthma and Aspergillosis

In this case, in March 2006, the Veteran filed a claim for an increased rating for her service-connected asthma.  Service connection had been in effect for asthma under DC 6602 since 1995, and a 30 percent disability rating was in effect.  In the November 2013 rating decision that is the subject of this appeal, the RO granted service connection for asthma with aspergillosis and assigned a 50 percent disability rating under DCs 6602-6838, effective from March 3, 2006, the date the Veteran's claim for an increased rating was received.  

The Veteran contends that her symptoms - which include frequent asthma attacks, sometimes accompanied by vomiting - have made her unable to work and have necessitated on and off treatment with steroids since service separation.  Therefore, she states that her service-connected asthma with aspergillosis warrants a disability rating higher than 50 percent.   

The General Rating Formula for Mycotic Lung Disease, to include aspergillosis, is found in 38 C.F.R. § 4.97, Diagnostic Code 6838.  The criteria for a 100 percent rating are chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.  The criteria for a 50 percent rating are chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.

Under Diagnostic Code 6602, a 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  

After reviewing all of the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a grant of a schedular disability rating in excess of 50 percent for asthma with aspergillosis.  

Turning to the evidence of record, private treatment records show that the Veteran was hospitalized for an asthma exacerbation with cough and shortness of breath in April 2005.  It was noted that she reported increasing asthma attacks, as many as several per day, over the past several weeks.  A previous lung biopsy was negative.  The doctor assessed uncontrolled asthma with frequent attacks.

VA treatment records from April 2005 show that the Veteran reported difficulty sleeping due to frequent coughing spells and shortness of breath.  The VA clinician prescribed steroid medications, with a notation that she had previously been taking sub-optimal medications for chronic treatment.  

Treatment notes from the same month indicate that the Veteran had been admitted to the hospital for asthma on one occasion in the past year, that she used albuterol and a nebulizer eight times per day, and that she woke up in the middle of the night with shortness of breath every night.  The clinician noted "severe persistent asthma."  No fever, weight loss, night sweats, or hemoptysis was noted.  

A May 2005 pulmonary function test performed one week after an asthma exacerbation revealed an FEV1 of 80 percent predicted, and an FEV1-FVC of 94 percent, which does not meet the criteria for a disability rating in excess of 50 percent under Diagnostic Code 6602.

An August 2005 chest x-ray revealed no pulmonary pathology.  A September 2005 pulmonary function test revealed a predicted FEV-1 of 85 percent predicted and an FEV-1/FVC of 91 percent, reflecting disability less severe than the criteria for a 60 percent disability rating under DC 6602.

The Veteran was afforded a VA examination in March 2006.  The examiner noted seven asthma exacerbations in 2005.  Currently, the Veteran reported a productive cough, but denied any hemoptysis and/or anorexia.  She also reported dyspnea on exertion and at rest.  She stated she was unable to walk distances greater than 100 yards, and that she experienced asthma attacks three to four times per week.  She was not currently taking steroid medications.  On physical examination, lungs were clear to auscultation, but decreased air movement was noted throughout the fields.  The VA examination report includes an April 2006 pulmonary function test (conducted after the examination itself) that reveals an FEV-1 of 79 percent predicted, suggesting moderate obstructive ventilator impairment, and an FEV-1/FVC of 91 percent.  A chest x-ray revealed no acute pulmonary infiltrates.  

In an April 2006 addendum to the March 2006 VA examination, the examiner wrote that the Veteran had a well-documented history of exaggeration and misstatements of many issues related to her physical and emotional status.  Therefore, the VA examiner stated it was impossible to state how severe, or not severe, her respiratory/asthmatic symptoms actually are.  Moreover, the examiner stated there was a dysynchrony between her reported symptoms and her objective testing results and medication use.  

An April 2007 pulmonary function test revealed an FEV-1 of 69 percent predicted, again revealing moderate obstructive ventilatory impairment, and an FEV-1/FVC of 88 percent.  The VA clinician noted that her asthma was now better-controlled, and that it had improved without steroids.  

In September 2007, the Veteran was prescribed a trial of nasal steroids.  It was also noted that she had a positive allergy test to aspergilla.  

In August 2008, the Veteran was hospitalized for an asthma exacerbation, with difficulty breathing.  It was noted that her current symptoms were exacerbated by an intercurrent upper respiratory infection.  She reported intermittent episodes of coughing spells, and stated that her symptoms occasionally interfered with her work.    

She was afforded another VA examination in November 2008.  She reported a constant productive cough, greenish sputum, and anorexia.  She denied hemoptysis.  She stated she could walk up to half a mile before experiencing dyspnea on exertion.  She had gone to the emergency room three to four times in the last year for asthma.  She used albuterol four times per day as well as a mometasone inhaler.  She was not taking any steroids.  A pulmonary function test revealed an FEV-1 of 75 percent and an FEV-1/FVC of 89 percent, consistent with previous pulmonary function tests.  

VA treatment notes from November 2009 indicate that the Veteran's asthma bothered her three to four times per week, and that it was moderate in severity and not well-controlled.  She was taking albuterol and using an inhaler, but was not taking any steroid medication at the time.  

She was afforded another VA examination in July 2013.  She reported daily dyspnea, some chest tightness, and frequent visits to the emergency room for asthma exacerbations.  The VA examiner noted that her asthma required intermittent courses or bursts of systemic (oral or parenteral) corticosteroids, and that she had had two such courses during the past twelve months.  She also received zolair injections every two weeks to treat her aspergillosis.  In addition, the Veteran used inhalational bronchodilator therapy and anti-inflammatory medication on a daily basis.  Her condition did not require oral bronchodilators or antibiotics.  There had been no episodes of respiratory failure in the past year, and the Veteran saw a physician less frequently than monthly in the past year for required care of asthma exacerbations.  

The July 2013 VA examiner did not indicate any signs or symptoms of mycotic lung disease, including cough, hemoptysis, suppressive therapy, fever, night sweats, or weight loss.  A February 2013 chest x-ray revealed no evidence of acute cardiopulmonary process.  A pulmonary function test showed an FEV-1 of 73 percent predicted and an FEV-1/FVC of 92 percent.  The examiner noted that the FEV-1/FVC most accurately reflected the Veteran's level of disability.  

In an October 2013 addendum to the July 2013 VA examination report, the VA examiner assessed asthma, status post multiple intubations, with intermittent hemoptysis and allergic bronchopulmonary aspergillosis.  The examiner acknowledged that the pulmonary function tests alone do not adequately reflect the burden of her illness.  Rather, the examiner stated that assessment of the burden of her asthma must take into account the time it takes her (four hours every two weeks) to travel to and from the VA medical facility and to received omalizumab injections which endeavor to control her allergic reaction to aspergillosis, her constant vulnerability to a host of allergic triggers, and the side effects of chronic treatment with system steroids, including weight gain.

In sum, after reviewing the lay and medical evidence of record for the period on appeal, the Board finds that the schedular criteria for a disability rating higher than 50 percent for asthma and aspergillosis have not been met or more nearly approximated.  

Namely, the criteria for a higher, 100 percent, disability rating under DC 6838 have not been met.  The evidence of record does not demonstrate the presence of persistent fever, weight loss, night sweats, or massive hemoptysis at any time during the increased rating period on appeal, nor has the Veteran contended that she has experienced these symptoms.     
  
Moreover, pulmonary function tests have not revealed the necessary criteria for a 60 percent or higher disability rating under DC 6602 (FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Indeed, at the most recent 2013 VA examination, it was noted that the Veteran saw a physician less frequently than monthly for exacerbations and only took two courses of steroid medication in the past year.  Additionally, there is no evidence that the criteria were met at any other time during the appeal period.

The Board has considered whether any other diagnostic code would allow for a higher disability rating for the Veteran's asthma.  However, the evidence does not demonstrate symptoms of any of the diseases of the trachea and bronchi other than asthma (DCs 6600 through 6604), and even if it did, the criteria for a higher evaluation, based on pulmonary function testing, have not been met, as described above.  Moreover, the weight of the evidence does not demonstrate the presence of pulmonary vascular disease (DCs 6817 through 6820), as reflected on the July 2013 VA examination report, bacterial infections of the lung (DCs 6822 through 6824), interstitial lung disease (DCs 6825 through 6833), or restrictive lung disease (DCs 6840 through 6847).  

While the Board understands the Veteran's central concern that she has a debilitating respiratory disability, it is important for her to understand that the current 50 percent disability rating indicates a significant impact on her functional ability.  Such a disability rating assigned by VA recognizes the Veteran's frequent exacerbations, indicating very generally a 50 percent reduction in her ability to function due to her asthma and aspergillosis.  The critical question in this case, however, is whether the problems she has cited meet the next highest level under the schedular rating criteria (in excess of 50 percent).  For reasons cited above, they do not, at this time.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased schedular disability rating in excess of 50 percent for asthma and aspergillosis for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

As discussed in the REMAND portion of the decision below, however, the Board finds that referral of this claim for an extraschedular rating is appropriate.  

Increased Rating for Mitral and Tricuspid Valve Thickening

The Veteran has been in receipt of a noncompensable disability rating for mitral and tricuspid valve thickening (hereinafter referred to as valvular heart disease) under DC 7099-7000 since 1995.  In January 2005, the Veteran requested an increased rating, claiming that she has consistently high diastolic blood pressure readings, has pulmonary hypertension, and experiences tiredness, shortness of breath, dizziness, and light-headedness.  Moreover, she avers that her heart arrhythmia has changed, such that it takes longer for her heart to recover.  Thus, she contends that she is entitled to a compensable rating for her valvular heart disease.  

The Board notes that service connection for hypertension has previously been denied, and is not before the Board for appellate consideration.  

Diagnostic Code 7000, which contemplates valvular heart disease (including rheumatic heart disease), provides for a 10 percent rating where a workload greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, if continuous medication is required.  A 30 percent rating is warranted when a heart workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Lastly, a 100 percent rating is assigned during active infection with valvular heart damage, and for three months following cessation of therapy for the active infection.  Such a total evaluation is thereafter warranted for valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina dizziness, or syncope, or; left ventricular dysfunction with an ejection fracture of less than 30 percent.  38 C.F.R. § 4.104, DC 7000.

After a review of the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a grant of a compensable disability rating for valvular heart disease.  

Turning to the evidence relevant to the rating period on appeal, VA treatment records from May 2005 show that the Veteran underwent a cardiac stress test, but had to stop the test early due to dyspnea and chest pain after six minutes.  The symptoms resolved after 22 minutes of rest.  There were no electrocardiogram changes of myocardial ischemia.  

The Veteran was afforded a VA examination in July 2005.  The VA examiner noted that both a 1999 and 2005 echocardiogram revealed normal valvular structure, normal left ventricular size and function, mild left ventricular hypertrophy, and an ejection fraction of 70 percent.  The VA examiner concluded that there was no current evidence of abnormal valvular heart disease, and that the mild left ventricular hypertrophy was due to hypertension that was suboptimally controlled, with normal left ventricular function.  

An August 2005 chest x-ray revealed a normal heart.  VA treatment notes from November 2005 indicate the Veteran sought treatment for chest pain.  It was noted that the May 2005 stress test was negative, an echocardiogram showed 70 percent ejection fraction, mild left ventricular hypertrophy, and no diastolic dysfunction.  The chest pain improved with albuterol breathing treatment, and it was attributed to either pulmonary hypertension or asthma exacerbation (non-cardiac in nature).

The Veteran was afforded another VA examination in November 2008.  She reported fatigue, palpitations, and chest tightness with radiation to the neck and left arm a couple of times per week.  It was noted that she had a negative stress test in May 2008, and that she achieved 9.1 METs at a heart rate of 141 (78% APMHR), at which time she experienced shortness of breath, fatigue, and wheezing.  A chest x-ray was normal.  The VA examiner noted no arrhythmia per the most recent stress test as well.  A December 2008 echocardiogram revealed an ejection fraction of 65 percent.  The mitral and tricuspid valves were normal, with mild mitral and trace tricuspid regurgitation.  The VA examiner assessed normal mitral and tricuspid valves.  In essence, the November 2008 VA examination was negative for the presence of valvular heart disease.    

The Veteran again sought treatment for chest pain in February 2009.  After a negative chest x-ray and echocardiogram, the VA clinician assessed atypical chest pain, cause to be determined, possible inflammation.  

An October 2010 VA treatment note indicates that the Veteran's hypertension was uncontrolled, and that when her hypertension was increased, there was a loss of elasticity in the heart valves.  It was also noted that she periodically experienced chest pain and heart palpitations.  

An April 2012 echocardiogram shows a normal left ventricle with an ejection fraction of between 60 and 65 percent.  The mitral and tricuspid valves were normal, with mild regurgitation.  

The Veteran was afforded another VA examination in July 2013.  The VA examiner noted that a trivial amount of mitral regurgitation is present in up to 70 percent of adults.  There was no history of myocardial infarction, congestive heart failure, or cardiac arrhythmia.  An echocardiogram revealed that the mitral and tricuspid valves were grossly normal, with mild mitral and tricuspid regurgitation, and an ejection fraction of 60 to 65 percent.  A February 2013 chest x-ray was normal.  In response to an interview-based METs test, the Veteran reported dyspnea, fatigue, angina, and dizziness at 1 to 3 METs.  An exercise stress test was not conducted.  The VA examiner stated that the METs level limitation was not due solely to the heart condition; rather, it was due to multiple factors, and it was not possible to determine the percent of the METs level limitation attributable solely to the heart condition.  The examiner noted that the Veteran's obesity and peripheral neuropathy would also limit her METs level.  The VA examiner concluded that the Veteran's valve condition would not affect her ability to work.  Moreover, he stated that the ejection fraction was more indicative and objective for current cardiac functioning than her subjective complaints and subjective METs level due to comorbidities of obesity and peripheral neuropathy.  

In an August 2013 addendum to the July 2013 VA examination report, the VA examiner noted that there was no indication of thickening of either the mitral or tricuspid valves, per the recent echocardiogram.  Moreover, the service-connected valve thickening does not impact any daily activity functioning or employability.  The examiner noted she had normal left ventricular size and function, and that the mild mitral and tricuspid regurgitation could be attributed to age, citing to the Mayo Clinic website.    

After a review of all of the evidence, lay and medical, the Board finds that a compensable disability rating for the service-connected valvular heart disease is not warranted.  Namely, the echocardiograms conducted throughout the rating period on appeal have shown that the mitral and tricuspid valves are normal in appearance, with mild regurgitation that it attributable to age.  

The Board acknowledges the 2008 stress test which revealed dyspnea, fatigue, angina, and dizziness after achieving a workload of 9.1 METs, which falls into the criteria for a 10 percent disability rating under DC 7000.  However, as the 2013 VA examiner noted, the more accurate test for the severity of the Veteran's heart condition is the ejection fraction in light of her comorbidities, which include obesity and peripheral neuropathy.  Throughout the rating period on appeal, her ejection fraction has been no less than 60 percent, which does not meet the criteria for a higher disability rating under any diagnostic code.  Therefore, the weight of the evidence is against a compensable disability rating for valvular heart disease.  

The Board has considered whether any alternate diagnostic codes would allow for an increased disability rating, but finds that there are none that are applicable.  Indeed, despite the Veteran's contention, the medical evidence does not suggest the presence of an arrhythmia, as noted by the 2013 VA examiner.  

As above, the Board acknowledges the Veteran's concern that she has a debilitating valvular heart disease disability.  However, the criteria for a compensable disability rating have not been met at this time, as demonstrated in particular by the echocardiograms showing that there is no valvular thickening present.  

For these reasons, the Board finds that the weight of the evidence is against a finding of compensable disability rating for valvular heart disease for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's valvular heart disease.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected valvular heart disease are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria specifically contemplate the Veteran's symptoms of fatigue, dizziness, and other reported symptoms.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  

In timely March 2005 and March 2006 letters, the Veteran was informed of the requirements needed to establish an increased evaluation for her service-connected disabilities.  The Board finds that the notice provided to the Veteran satisfies the notice requirements of the VCAA.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including her testimony at the May 2011 and October 2014 Board hearings.  The Board's January 2012 remand directives have been followed as they pertain to requesting clinical records.

The Veteran has been afforded adequate examinations on the issues decided herein.  VA provided the Veteran with examinations in July 2005, March 2006, November 2006, and July 2013.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include echocardiograms, pulmonary function tests, and other studies.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also finds that the July 2013 VA examination substantially complies with its January 2012 remand directives.  

The Board acknowledges the contention made by the Veteran at the October 2014 Board hearing that her heart condition has gotten worse since the July 2013 VA examination.  However, the Veteran's specific contentions with regard to how her condition has worsened mostly pertain to non-service-connected hypertension, and, moreover, there are recent VA treatment records associated with the claims file that provide ample information upon which to decide the case.  Further, the Veteran contended that an examination with a specialist was required to adequately assess her service-connected asthma.  However, the Board finds that the 2013 VA examination, conducted by a nurse practitioner, is adequate for rating purposes, and that remand for another VA examination is not required.  

Next, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2014 Board hearing, the undersigned Acting Veterans Law Judge asked questions pertaining to the criteria necessary for establishing her claims, including regarding specific evidence that may help substantiate her claims.  Moreover, neither the Veteran, nor her representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Board finds that the January 2012 remand instructions were complied with, to the extent that the Veteran's claims are being decided herein.  Searches for missing claims file records were conducted and completed.  To the extent possible, the RO reconstructed the Veteran's claims file regarding her valvular disability.  Finally, she was afforded VA examinations regarding her asthma and valvular disability that fully evaluated the severity of each disability.  As such, the remand instructions were complied with, and the Veteran has been afforded appropriate duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

An increased schedular disability rating in excess of 50 percent for asthma and aspergillosis associated with asthma is denied.  

A compensable disability rating for mitral and tricuspid valve thickening is denied.




REMAND

Based on the lay and medical evidence of record, the Board finds that the Veteran's asthma and aspergillosis presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, and that the service-connected asthma has caused marked interference with employment or frequent periods of hospitalization, such that the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

In particular, the Board notes the Veteran's testimony at the Board hearing regarding her frequent asthma exacerbations which require trips to the hospital, as well as the October 2013 VA examination addendum report, which indicates that the pulmonary function tests do not adequately reflect the severity of the Veteran's asthma and aspergillosis.  Moreover, the rating criteria for aspergillosis do not adequately contemplate the symptoms described and experienced by this Veteran.  

Next, in a November 2013 rating decision, the RO granted service connection for PTSD and assigned an initial 70 percent disability rating, effective from May 7, 2009.  In October 2014, the Veteran filed a timely notice of disagreement (NOD) with both the effective date assigned for the grant of service connection and the initial disability rating assigned for PTSD.  Although the RO addressed the issue of entitlement to an earlier effective date in a December 2014 rating decision, it has not furnished the Veteran with a Statement of the Case (SOC) which addresses the issues of entitlement to an earlier effective date for the grant of service connection and to a higher initial disability rating for PTSD.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issues of entitlement to an earlier effective date for the grant of service connection and to a higher initial disability rating for PTSD must be remanded to the RO for additional action.

With regard to the claim of entitlement to a TDIU, while the RO indicated that this matter was moot, the Board disagrees.  Entitlement to a TDIU remains on appeal prior to May 7, 2009, when the Veteran was assigned a 100 percent schedular rating.  In addition, TDIU is not automatically moot when a veteran is assigned a schedular 100 percent evaluation.  Consideration must be given as to whether TDIU could be assigned on the basis of a single disability, where the other disabilities could total at least 60 percent.  In such cases, entitlement to special monthly compensation (SMC) could be awarded.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  In accordance with the Board's prior remand, this adjudication needs to be accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the issues of entitlement to an increased disability rating on an extraschedular basis for asthma and aspergillosis, entitlement to an earlier effective date for the grant of service connection, entitlement to an initial disability rating in excess of 70 percent for PTSD, and entitlement to a TDIU are REMANDED for the following action:

1.  Refer the case to the Director, Compensation Service, for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for her asthma and aspergillosis in accordance with the provisions of §38 C.F.R. § 3.321(b).  The Director, Compensation Service, is requested to provide adequate reasons and bases for any decision. 

2.  Upon a response from the Director, Compensation Service, the RO must undertake any adjudicative actions necessary.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  The case should then be returned to the Board for further review, if in order.

3.  Adjudicate the claim of entitlement to a TDIU both before May 7, 2009 and beginning May 7, 2009.  For the period beginning May 7, 2009, the adjudication should determine whether TDIU could be assigned on the basis of a single disability.

4.  The RO should consider the issues of entitlement to an earlier effective date for the grant of service connection for PTSD and to an initial disability rating in excess of 70 percent for PTSD; if the benefits sought cannot be granted, the RO should issue a Statement of the Case in accordance with applicable law and regulations.  The Veteran and her representative should be informed of the period of time within which she must file a substantive appeal to perfect her appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


